tcmemo_2009_181 united_states tax_court byron reynolds petitioner v commissioner of internal revenue respondent docket no 9061-07l filed date byron reynolds pro_se michael thomas garrett for respondent memorandum opinion marvel judge this case is before the court on respondent’s motion for summary_judgment under rule and to impose penalties under sec_6673 the petition was filed in all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended unless otherwise indicated response to respondent’s notice_of_determination concerning collection action s under sec_6330 notice_of_determination with respect to petitioner’s income_tax liabilities for and background petitioner who resided in california when he filed his petition failed to file federal_income_tax returns from through on date respondent prepared substitutes for returns sfrs for petitioner for taxable years and pursuant to sec_6020 on date respondent mailed statutory notices of deficiency for and to petitioner’s last_known_address in california in the notices respondent determined income_tax deficiencies and additions as follows year deficiency sec_6651 and sec_6654 additions to tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date petitioner mailed a one-page handwritten letter to the court in which he specifically referred to the notices and denied that he owed any federal_income_tax liability 2petitioner is a habitual nonfiler who has not filed federal_income_tax returns for many years continuing to at least as recently as for any year we accepted the letter as petitioner’s timely but imperfect petition we ordered petitioner to file an amended petition and pay the dollar_figure filing fee on or before date petitioner failed to respond to the order and on date we dismissed the case for lack of jurisdiction on date respondent assessed the income_tax deficiencies additions to tax and interest for and on date respondent prepared an sfr for petitioner for under sec_6020 on date respondent mailed a statutory_notice_of_deficiency to petitioner at his last_known_address petitioner failed to petition this court and on date respondent assessed an income_tax deficiency of dollar_figure additions to tax under sec_6651 and of dollar_figure an addition_to_tax under sec_6654 of dollar_figure and interest for on date respondent prepared an sfr for petitioner for under sec_6020 on date respondent mailed a statutory_notice_of_deficiency to petitioner at his last 3petitioner’s petition stated in its entirety i hereby petition you about the irs’s deficiency ‘determinations’ that i owe income_tax and penalties for the years and i want to have a trial because i do not owe any amount to the irs for any year the irs is three times wrong 4respondent later assessed additional_amounts for failure_to_pay_tax after date known address petitioner again failed to petition this court and on date respondent assessed an income_tax deficiency of dollar_figure additions to tax under sec_6651 and of dollar_figure an addition_to_tax under sec_6654 of dollar_figure and interest for on date respondent mailed petitioner a final notice--notice of intent to levy and notice of your right to a hearing for and according to the notice petitioner’s total balance for and was dollar_figure petitioner timely filed a form request for a collection_due_process_hearing sec_6330 hearing petitioner’s request stated in its entirety i am requesting for a sic face-to-face collection_due_process_hearing in an appeals_office closest to my place of residence this is also to inform you that i will be audio recording this hearing one of the issues we will address is if the irs follows proper procedure sic if the irs has considered any of my prior issues that i’ve raised in the past to be frivolous i hereby renounce them 5on date respondent mailed letter 2800c popularly known as a lock-in letter to petitioner’s employer directing the employer to disregard the marital status and withholding_allowances shown on petitioner’s form_w-4 employee’s withholding allowance certificate and instead withhold federal_income_tax from petitioner’s wages using a marital status of single and zero withholding_allowances petitioner filed a petition with this court at docket no seeking to have respondent enjoined from changing petitioner’s withholding_allowances and ordered to repay any wages withheld as a result of the changes however this court dismissed the petition for lack of subject matter jurisdiction on the grounds that the lock-in letter was neither a collection action nor a notice_of_determination within the meaning of sec_6320 or sec_6330 on date respondent’s appeals_office received the case on date settlement officer wendy j clinger ms clinger informed petitioner that the only issue raised in his request for a sec_6330 hearing--ie whether the internal_revenue_service irs follows proper procedures--was frivolous and would not be considered ms clinger also advised petitioner that he could not dispute his underlying liabilities because he had had an earlier opportunity to do so ms clinger further advised petitioner he would not be allowed a face-to-face conference with appeals unless he could provide a nonfrivolous issue in writing within days from the date of the letter ms clinger’s letter requested that petitioner provide certain financial information including a form 433-a collection information statement for wage earners and self-employed individuals and file his and federal_income_tax returns ms clinger scheduled a telephone conference for p m on date to discuss the case with petitioner on date petitioner mailed ms clinger a letter stating that he could not participate in the telephone conference on date and demanding a face-to-face conference petitioner denied that the issue raised in his request for a 6ms clinger’s letter listed several examples of nonfrivolous issues including collection alternatives to levy challenges to the appropriateness of collection action and spousal defenses sec_6330 hearing was frivolous and asserted that he had no intention of raising frivolous issues at the hearing but he failed to identify the issues he planned to discuss petitioner also demanded to see all information respondent had used to calculate his federal_income_tax liability denied he had had a prior opportunity to challenge the liabilities and accused respondent of using a canned letter to railroad him petitioner did not provide the requested financial information nor did he file his or federal_income_tax return over the next several months ms clinger and petitioner continued to exchange correspondence ms clinger offered petitioner several telephone conferences and advised him that she would allow him a face-to-face sec_6330 hearing if he could identify a nonfrivolous issue for her to consider ms clinger maintained that petitioner could not use the sec_6330 hearing to challenge the underlying tax_liabilities because petitioner had already had an opportunity to contest them ms clinger noted that petitioner had filed a petition with the tax_court for and but his case was dismissed because of his failure to timely file an amended petition and pay the filing fee ms clinger also noted that according to forms certificate of assessments payments and other specified matters respondent had issued notices of deficiency to petitioner for and and petitioner had failed to timely file a petition for either year petitioner insisted his issues were not frivolous and he continued to demand a face-to-face hearing however petitioner failed to articulate any particular issue he wished to discuss at the sec_6330 hearing petitioner denied that he had previously filed a petition with respect to and and suggested respondent had mistaken him for another byron reynolds which may be active in your system although petitioner was not allowed a face-to-face hearing and declined to participate in any of the proposed telephone conferences ms clinger regarded the exchange of letters as a correspondence hearing accordingly on date the appeals_office mailed petitioner a notice_of_determination in which the appeals_office concluded that levy action under sec_6330 was an appropriate collection action on date petitioner mailed a one-page letter to this court seeking assistance regarding a notice_of_determination i received from the internal_revenue_service for 7the petition in the earlier case included petitioner’s name home address and social_security_number 8in the notice_of_determination respondent’s appeals_office concluded that even if petitioner had responded to appeals’ request for financial information no collection alternatives could have been considered because of petitioner’s continuing failure_to_file federal_income_tax returns the tax_year sic and we accepted the letter as petitioner’s timely filed petition but ordered petitioner to file a proper amended petition and pay the dollar_figure filing fee on or before date on date this court received petitioner’s amended petition with attached beliefs of entitlement in which he argued that respondent’s sfr procedures under sec_6020 are invalid and that signing and filing respondent’s form_1040 u s individual_income_tax_return would require petitioner to commit perjury accordingly petitioner requested that we abate all assessed or imposed penalties interest taxes and federal_tax_lien s on date petitioner mailed to respondent’s office_of_chief_counsel a document titled consolidation of defenses in motion in which he moved that this court dismiss the instant case for lack of subject matter jurisdiction as this document was never filed with the court we declined to consider it on date respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 the court ordered petitioner to respond by date but petitioner failed to file a response 9it is unclear from the record when petitioner mailed the amended petition in any event respondent has not challenged the timeliness of petitioner’s amended petition discussion i summary_judgment the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the party moving for summary_judgment bears the burden of proving that there is no genuine issue of material fact and all facts are viewed in the light most favorable to the nonmoving party 85_tc_812 however the nonmoving party may not rest on mere allegations or denials of the moving party’s pleadings rather the nonmoving party must set forth specific facts showing there is a genuine issue for trial rule d dahlstrom v commissioner supra pincite ii sec_6330 sec_6330 provides that no levy may be made on any property unless the secretary has first notified the taxpayer in writing of his right to a sec_6330 hearing if the taxpayer properly requests a hearing under sec_6330 the taxpayer is entitled to a hearing before an impartial officer of the irs’s appeals_office sec_6330 at the hearing the taxpayer may raise any relevant issue related to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the taxpayer may also challenge the underlying tax_liability but only if the taxpayer did not receive a statutory_notice_of_deficiency or did not otherwise have a prior opportunity to dispute the tax_liability sec_6330 following the hearing the hearing officer must determine whether the proposed collection action should proceed in making the determination the hearing officer shall take into consideration whether the requirements of all applicable laws and administrative procedures have been satisfied any relevant issues raised by the taxpayer during the sec_6330 hearing and whether the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 in determining whether all applicable laws and administrative procedures have been followed a hearing officer is not required to rely on any particular document 119_tc_252 however a form_4340 is a valid verification that the requirements of any applicable law or administrative procedure have been met id pincite stated differently a form_4340 is presumptive proof absent any showing of an irregularity that a tax has been validly assessed under sec_6203 see eg schwersensky v commissioner tcmemo_2006_178 we have held it is not an abuse_of_discretion for an appeals officer to rely on a form_4340 115_tc_35 in evaluating a taxpayer’s arguments a hearing officer is not required to consider irrelevant or frivolous arguments thus it is not an abuse_of_discretion for an appeals officer to deny a taxpayer’s request for a face-to-face sec_6330 hearing where the taxpayer has raised only frivolous or groundless arguments moline v commissioner tcmemo_2009_110 summers v commissioner tcmemo_2006_219 this court has jurisdiction to review the appeals officer’s determination sec_6330 where the taxpayer’s underlying liability was not properly at issue in the hearing we review the determination for an abuse_of_discretion 114_tc_604 114_tc_176 an appeals officer’s determination will not be an abuse_of_discretion unless the determination is arbitrary capricious or without sound basis in fact or law 129_tc_107 125_tc_14 in reviewing the appeals officer’s determination this court ordinarily considers only those issues that the taxpayer raised at the hearing giamelli v commissioner supra pincite petitioner had a prior opportunity to challenge his underlying liability for each of the taxable years at issue for and petitioner filed a petition with the court but his case was dismissed when he failed to file an amended petition or pay the filing fee for the record contains a copy of petitioner’s form_4340 showing that respondent issued a notice_of_deficiency on date petitioner does not assert any irregularity in the form for the record contains a copy of the notice_of_deficiency that was mailed to petitioner on date although petitioner generally states that he cannot recall receiving any of the notices of deficiency petitioner does not deny he received the notices and he has not asserted any argument or offered any documentation to convince us that there is a genuine issue of material fact regarding the validity or receipt of the notices for any of the years that would preclude us from granting respondent’s motion for summary judgmentdollar_figure accordingly we hold that respondent properly determined that petitioner was not entitled to challenge his underlying tax_liabilities during the sec_6330 hearing and we will review respondent’s determination for abuse_of_discretion in doing so we will limit our review to the issues petitioner raised at the sec_6330 hearing iii abuse_of_discretion review ms clinger reviewed petitioner’s forms for and and determined that all legal requirements and administrative procedures had been satisfied ms clinger also verified that a notice_and_demand for payment was mailed to petitioner within days of the assessment for each taxable_year as required by sec_6303 the only argument petitioner raised throughout the hearing process was that respondent did not follow proper procedures given the general nature of petitioner’s argument petitioner’s failure to articulate which procedures respondent neglected to follow and petitioner’s status as a habitual nonfiler ms clinger reasonably concluded that petitioner’s argument was 10we would reach the same conclusion even if petitioner had established that he did not actually receive one or more of the notices of deficiency this is because the validity of a notice_of_deficiency does not depend on the taxpayer’s actual receipt of notice rather an otherwise sufficient notice of the deficiency is valid so long as it is mailed to the taxpayer’s last_known_address sec_6212 frivolous and irrelevant as discussed above ms clinger diligently verified that respondent had in fact followed all applicable laws and administrative procedures the record also establishes that as required by sec_6330 in making its determination the appeals_office properly balanced the need for the efficient collection of tax with petitioner’s legitimate concern that collection be no more intrusive than necessary during the sec_6330 hearing petitioner failed to provide requested financial information failed to file his or federal_income_tax return and failed to identify any reason it would be unfair or intrusive to proceed with the collection action on this record we can identify no disputed material fact or legal reason that would preclude us from granting respondent’s motion for summary_judgment iv petitioner’s arguments petitioner failed to identify any nonfrivolous argument despite requests that he do so the only argument he appears to have raised in his amended petition is a general assertion that he owes no taxes we need not consider petitioner’s assertion that he owes no taxes and that interest should be abated because he was precluded by sec_6330 from contesting the underlying liabilities at the sec_6330 hearing and he does not assert that he made an interest abatement request during the hearing process see sec_6404 giamelli v commissioner supra pincite v sec_6673 penalty sec_6673 authorizes this court to impose a penalty not to exceed dollar_figure whenever the taxpayer’s position is frivolous or groundless the taxpayer unreasonably failed to pursue administrative remedies or it appears that proceedings before this court have been instituted primarily for delay the sec_6673 penalty applies to proceedings filed under sec_6330 see 115_tc_576 it is within our discretion whether to impose the sec_6673 penalty we have often imposed the penalty in cases where for example taxpayers have presented arguments in administrative and judicial proceedings despite being warned such arguments were frivolous see 124_tc_189 rodriguez v commissioner tcmemo_2009_92 ioane v commissioner tcmemo_2009_68 dollar_figure penalty imposed where taxpayer was warned months before trial that his frivolous arguments lack of candor and failure to cooperate in the stipulation process could result in imposition of the sec_6673 penalty but see lizalek v commissioner tcmemo_2009_ declining to impose the sec_6673 penalty where the taxpayer raised frivolous arguments for the first time in federal court petitioner’s dealings with respondent’s appeals_office were characterized by a lack of cooperation and several frivolous and groundless assertions on the other hand we recognize that petitioner has encountered financial problems in recent years that have made it difficult for him to pay his mortgage and meet his child_support_obligations we also recognize that petitioner by his own admission is unsophisticated in tax matters and may have unwisely relied on a paralegal to assist him with his case perhaps most importantly we note that petitioner has expressed a desire to cooperate with respondent in the future to resolve his tax problems after taking all of this into account and in the exercise of our discretion we decline to impose any penalty under sec_6673 we warn petitioner however that the unsupported arguments he raised during his correspondence hearing and before this court are frivolous and this court may impose a sanction of up to dollar_figure if petitioner continues to advance such arguments in subsequent proceedings before this court we conclude on the record before us that there is no genuine issue of material fact requiring a trial and respondent is entitled to a decision as a matter of law we sustain respondent’s determination to proceed with collection of petitioner’s and federal_income_tax liabilities we have considered the parties’ remaining arguments and to the extent not discussed above consider those arguments to be irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
